 In the Matter of CALIFORNIA COTTON OIL CORPORATIONandEDIBLEOIL WORKERS UNION, LOCAL 21569, A. F. OF L.In the Matter of CALIFORNIA COTTON OIL CORPORATIONandINTER-NATIONAL LONGSHOREMEN AND WAREHOUSEMEN'S UNION, LOCAL1-60, C. I. 0.Cases Nos. C-1.00 and C-1201, respectively.Decided February 16,1940Milling and Processing of Cottonseed Industry--Jurisdiction:operations inci-dental to processing of cotton seed ; effect on interstatecommerce-Interferenice,Restraint, and Coercion:restraining employees from joining union by state-ments to assembled employees that they were being misled and would not befairly treated by the union, that the respondent could do more for them thanoutsiders, that it would move its plant to another State rather than recognizethe union or sign closed-shop agreement ; questioning of employment applicantconcerning union affiliation; subjection of union leader to criticism and ridicule;respondent's full knowledge of union activities; decline of union activities-Discrimination:charges of, as to five employees, not sustained.Mr. Charles M. Brooks,for the Board.Flint & MacKay,byMr. Wesley L. Nutten, Jr., lllr. Donald TV.Hamblin,andMr. Maurice G. Covington,of Los Angeles, Calif., forthe respondent.Mr. E. F. Prior,ofWilmington, Calif., for the A. F. of L.Mr. H. W. Alexander,of Los Angeles, Calif., for the C. I. 0.Mr. Louis A. Roland,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges separately and duly filed byEdible Oil Workers Union, Local 21569, affiliated with the AmericanFederation of Labor, herein called the A. F. of L., and by Inter-nationalLongshoremen andWarehousemen'sUnion, Local 1-60,affiliated with the Congress of Industrial Organizations, herein calledthe C. I. 0.,1 the National Labor Relations Board, herein called the'The A. F. of L.'s third amended charge alleged violationof Section 8 (1) of the Act.The C. I. O.'s amended charge alleged violation of Section 8 (1) and(3) of the Act.20 N. L. R. B., No. 54.540 CAL'Il O1T.NTACOTTON OIL CORPOI ATION541Board, on August 19, 1938, ordered that the two cases be consoli-dated for the purpose of hearing, and, by Towne Nylander, RegionalDirector for the Twenty-first Region (Los Angeles, California),issued its complaint, dated September 6, 1938, against CaliforniaCotton Oil Corporation, Vernon, California, herein called the re-spondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, together with notice of hearing, were dulyserved upon the respondent, the A. F. of L., and the C. I. O.In respect to the unfair labor practices, the complaint alleged insubstance that (1) at various dates the respondent laid off or dis-charged five named employees and at all times thereafter refusedto reinstate them to their. regular positions of employment solelyfor the reason that they had joined or assisted the A. F. of L. or theC. I. 0., thereby discriminating in regard to hire and tenure of em-ployment of said employees and discouraging membership in a labororganization, and (2) the respondent on numerous specified datessince June 1, 1937, and at other times urged, persuaded, and warnedits employees to refrain from joining, or remaining members of, theA. F. of L. or the C. I. 0., threatening to discharge them and totear down and remove its plant to Texas if they did so, made state-ments derogatory to the A. F. of L. and the C. I. 0., informeditself of the attendance of its employees at A. F. of L. and C. I. O.meetings, and otherwise interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed them in Section7 of the Act.On September 22, 1938, the respondent filed its answerto the complaint admitting some of the specific facts alleged thereinbut denying that it had engaged in any unfair labor practices, andalso filed a motion to dismiss the complaint on the ground that theBoard had no jurisdiction over the respondent.Pursuant to the notice, a hearing was held at Los Angeles, Cali-fornia, from September 26 to October 5, 1938, before James M. Brown,the Trial Examiner duly designated by the Board.The Board andthe respondent were represented by counsel, the A. F. of L. andthe C. I. O. by representatives and all participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded allparties.During the course of the hearing, the respondent madeoral motions, in addition to its written motion, to dismiss the com-plaint for lack of jurisdiction.All these motions were denied by theTrial Examiner.The Trial Examiner also made rulings on variousother motions and on objections to the admission of evidence.At 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe close of the hearing, counsel for the Board moved to amend thecomplaint as to formal matters to conform to the proof. Counselfor the respondent stated he had no objection thereto. It does notappear that the Trail Examiner expressly ruled on this motion. Itis hereby granted.The Board has reviewed the rulings of the TrialExaminer, and finds that no prejudicial errors were committed.Therulings are hereby affirmed.The Trial Examiner thereafter filed his Intermediate Report, datedFebruary 15, 1939, copies of which were 'duly served upon all theparties, in which he found that the respondent had engaged in un-fair labor practices affecting commerce, within the meaning of Sec-tion 8 (1) and (3) and Section 2 (6) and (7) of the Act, by dis-charging and refusing to reemploy four of the five employees allegedin the complaint to have been discriminated against, and by other-wise interfering, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.He furtherfound that the discharge of Pleas Taylor, the other employee allegedto have been discriminatorily discharged, was for cause and involvedno unfair labor practice.The Trial Examiner recommended that therespondent cease and desist from its unfair labor practices and takecertain affirmative action to effectuate the policies of the Act, andthat the complaint be dismissed as to Pleas Taylor.Thereafter therespondent filed exceptions to the Intermediate Report and a. briefin support thereof.Neither the A. F. of L. nor the C. I. O. filedexceptions or briefs and, although all parties were afforded an oppor-tunity. to apply for oral argument before the, Board at Washington,D. C., no party requested oral argument.The Board has consideredthe respondent's exceptions and brief, sustains those exceptions whichare consistent with the findings, conclusions, and order set forthbelow, and finds all other exceptions to be without merit.Upon the entire,record in the cases, the'Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCalifornia Cotton Oil Corporation is a corporation organized underthe, laws of California, with its principal place of business and itsoilmill plant located in Vernon, California.The oil mill plant, atwhich the unfair labor practices are alleged to have been committed,is commonly called the Los Angeles plant and has been operatedby the respondent and its predecessors since 1918.The principal and.primary business of the respondent is the milling and processing ofcottonseed, the chief products of which are cottonseed oil, cake, meal,hulls, and first- and second-cut linters.The respondentis also en- -CALIFORNIA COTTON OIL CORPORATION543.gaged-in the business of operating cattle feeding pens, ginning seedcotton, financing cotton -growers, and buying and selling cotton.Therespondent concedes that all of these operations, with the exceptionof buying and selling cotton, which is more fully considered below,are incidental to the operation of the oil mill plant.The principal raw material used by the respondent in its operationof the oil mill plant is cottonseed.A small amount of flaxseed isalso crushed.During the year ending July 31, 1938, the respondentpurchased for the operation of its oil mill plant 74,092 tons ofcottonseed valued at $1,935,138.34, of which 3,106 tons valued at$61,134.53 were purchased and shipped to the oil mill plant from out-side`California.The respondent also purchased, entirely within Cali-fornia, 746 tons of flaxseed valued at $64,331.51.Thus, 4.19 per centof the tonnage and 3.16 per cent of the value of the cottonseed, and4.15 per cent of the tonnage and 3.05 per cent of the value of all seed,was purchased in interstate commerce.During the year 1937 the respondent sold 89,632,253 pounds ofoilmill products valued at $2,647,006.64, of which 9,272,333 poundsvalued at $174,265.74 were sold in interstate commerce, being eithershipped to purchasers outside California or sold to purchasers withinCalifornia and shipped by the respondent pursuant to instructionsof such purchasers to points outside California.Thus, 10.34 per centof the tonnage and 6.658 per cent of the value of oil mill productsin 1937 were sold in interstate commerce.Sales of oil mill productsduring the first 0-months of the year 1938 amounted to 37,463,031pounds, valued at $1,042,607.92, of which 4,549,040 pounds valuedat $76,668.69 were sold in interstate commerce, being either shippedto purchasers outside California or sold to purchasers within -Cali-fornia and shipped by the respondent pursuant to instructions ofsuch purchasers to points outside California.Thus, 12.142 per centof the tonnage and 7.3535 per cent of the value of oil mill productsin the first 6 months of 1938 were sold in interstate commerce.Therespondent spends from $300 to $600 a month in advertising oil millproducts in agricultural publications.At the time of the hearing,there were about 120 production employees at the oil mill plant.The respondent's cattle-feeding pens, located in Los AngelesCounty, California, are operated solely in order to have an outletfor cottonseed hulls, cake, and meal, products of the oil mill plant.The pens are available to cattle owners who deliver their cattle tobe fattened, for a consideration, on these products and also on hayand barley, the latter products being purchased exclusively in Cali-fornia by the respondent.The respondent reserves for itself all theresultant manure, which is sold only in California.During the yearending July 31, 1938, the gross receipts from cattle feeding were 544DECISIONS OF NATIONAL LABOR RELATIONS BOARD$261,554.91, and the gross receipts from the sales of manure were$41,319.54.Respondent operates two cotton gins in Arizona and 14 gins inCalifornia, at which cottonseed is, for a uniform charge, separatedfrom the lint.All cotton ginned in California gins is grown inCalifornia; all cotton ginned in Arizona gins is grown. in Arizona.Since cottonseed is available only at cotton gins, one of the purposesof cotton-gin operation by the respondent is to secure seed for usein the oil mill plant.E. Roy Dahlson, secretary-treasurer of therespondent, testified that although it is possible to operate an oil.mill without operating cotton gins, "there is some argument here asto how much seed you would get." Three-fourths of the lint cottonresulting from the ginning process is sold by the growers to therespondent's cotton department, described below, and cottonseed issold and shipped to the oil mill plant.The gross receipts from therespondent's California gins for the year ending July 31, 1938, were$794,909.42.The gross receipts from the respondent's Arizona ginsduring the same period were $45,588.07.Cotton financing, or the lending of money to cotton growers tofinance all their operations, is carried on entirely by the respondent'swholly owned subsidiary, California Cotton Credit Company.Theprimary purpose of financing growers is to assure the respondentof a proper supply of cottonseed for its oil mill operations, not other-wise obtainable.Thus, in connection with loans to growers, con-tracts are made for the purchase by the respondent of all cottonseedderived from the growers' cotton crop.During the year endingJuly 31, 1938, California Cotton Credit Company loaned to Cali-fornia growers $1,448,009.77, and to Arizona growers $91,658.88..The buying and selling of cotton is conducted by the respondentthrough its cotton department located at Fresno, California, 230miles from the oil mill plant.2The primary object of the cottondepartment is to insure the repayment of loans made by the respond-ent'swholly owned cotton-financing subsidiary by centralizing thecotton sales of, and thereby securing higher prices for, the growersfinanced by the respondent's subsidiary.The cotton department hasin fact made it possible for growers to obtain better prices for theircotton than they formerly obtained, although the net profit of thecotton department itself has been relatively small.The respondent,purchasing about one-seventh of the cotton produced in California,is about the third, fourth, or fifth largest cotton purchaser in Cali=2The cotton department is known as the T. H. Hopkins Cotton Company, but is nota legal entity apart from the respondent. It is normally operated, under the supervisionof T. 'H.Hopkins,by three office men and one sampler;during the peak season,two addi-tional office men and one sampler are added. C'ALIFO'RNIA COTTON OIL CORPORATION'-545fornia.All cotton purchased by the respondent through its cottondepartment in 1937 and in the first 6 months of 1938 was grownand purchased within California.During 1937 the respondent sold63,778 bales of cotton for which it received $3,554,769.20, and in thefirst 6 months of 1938, it sold 51,694 bales of cotton. for $2,281,741.64.The purchase price and delivery to purchasers of cotton sold duringthese periods were made within California.But of the 63,778 balessold during 1937, at least 21,554 bales, or about one-third, were sub-seglieiitly shipped-by the purchasers from the respondent in inter-state or foreign commerce.Of the balance sold in 1937, or 42,224bales, it was either impossible to follow the identity thereof in orderto determine whether the same was shipped in interstate or foreigncommerce, or the -Board's agents were unable to determine whetherany more of the cotton was shipped in interstate or foreign com-merce.The cotton when sold by the respondent was commingled bythe purchasers with cotton purchased from other sellers of cotton andcould not therefore be traced by such purchasers. It is undisputedthat of all cotton grown and sold in California in 1937 approximately90 to 95 per cent was ultimately shipped in interstate or foreigncommerce.The respondent contends that the operations of the cotton depart-ment should not,be considered in this proceeding for the reasons thatthese operations are separate, unrelated and independent of theoperations of the oil mill plant at which the unfair labor practicesare alleged to have occurred, that the cotton department is located230 miles from the oil mill plant, is engaged in a different type ofbusiness with different employees, that none of the oil mill productsare handled by the cotton department and none of the cotton boughtand sold by the cotton department passes through the oil mill. Itis further contended that the activities of only the oil mill plant,apart from - all other branches of the respondent's business, mayproperly be examined to ascertain the effect upon commerce of thealleged unfair labor practices.These contentions may be grantedwithout thereby conceding that the -Board lacks jurisdiction in this.proceeding.We cannot, however, agree with these contentions.Thefacts presented in the record compel the conclusion that the variousoperations conducted by the respondent constitute an interrelated,integrated whole, centering about the primary business of millingand processing cottonseed.3The respondent operates cattle-feedingpens in order to utilize certain products of the oil mill plant, cotton3Most of the facts relating to the respondent's business were introduced into the recordin the;;forni"of) stipulations; ',upon which -counsel for the-respondent and the Board wereagreed as'toflcontent but-not, in all cases, as`-to materiality or admissibility.Certain ofthese stipulations present conclusions which are not borne out by the facts also set forthin the stipulations or in undisputed testimony,as, for,example, the statements in Re-spondent Exhibit No. 1 that "the business of buying and selling cotton carried on through 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDgins in order more readily to secure seed for the oil mill,. a cottqufinance company in order to secure contracts for the purchase of seedfrom borrowers, and a cotton department in order to protect the in-vestments of the finance company. If it were not for its oil milloperations, it seems plain that the respondent would not have beeninterested in the cotton department, which showed a net profit dur-ing the year ending July 31, 1937, of .414 per cent and during theyear ending July 31, 1938, of .0102 per cent, as compared to the oilmill plant's net profits of over 15 per cent and of 10.93 per cent dur-ing the same periods.' If the oil mill plant were to cease operations,the other branches of the respondent's business would be affectedin that there would be little, if any, reason to continue operation ofthe cattle-feeding pens, of the cotton gins, of the financing or thebuying and selling of cotton.A strike in the oil mill plant wouldconsequently affect all the operations of the respondent.II.THE ORGANIZATIONS INVOLVEDEdible Oil Workers Union, Local 21569, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to lnem-bership production and maintenance employees of vegetable andedible oil extracting and processing plants in Vernon and vicinity,including employees of the respondent's oil mill plant.Prior toJanuary 1938, Soap and Vegetable Oil Workers Union, Local 20283,affiliatedwith 'the American Federation of Labor, admitted to itsmembership employees of soap-manufacturing plants as well as ofoil extracting and processing plants in the Los Angeles area.AfterJanuary 1938 its membership was confined to workers engaged in thesoap-manufacturing industry while workers-in the edible-oil industrywere transferred to membership in the newly created Local 21569.Both unions are herein called the A. F. of L.International, Longshoremen andWarehousemen's Union, Local1-60, affiliated with the Congress of Industrial Organizations, is athe Cotton Department of Respondent is not.incidental to the operation of Respondent'scottonseed mill."and that "the Cotton Department was not at any time necessary in orderto enable Respondent to obtain cottonseed for milling operations,"and the statement inRespondent Exhibit No.2 that "Respondent's oil mill and its cotton department are sepa-rate,unrelated and Independent branches of its business."The statements in ExhibitNo. 1 were admitted over objection from the Board's attorney that they were- incompetent,irrelevant,and immaterial,and the statement In Exhibit No. 2 was admitted after counselfor the respondent agreed that counsel for the Board could examine witnesses 'withrespect thereto,since"he would have the right anyway." Conclusions of this type arenot bindingon the Board in the face of stipulated facts or undisputed testimony as tofacts which import conclusions to the contrary.This consideration applies equally to thestatement in Respondent Exhibit No.5 that "the operation of the gins Is separate anddistinct from the operation of the oil mill and labor dispute in the oil mill plant wouldhave no effect upon the operation of the Company's gins."4For the year ending July 31, 1937, the net profit of the cotton department was$15,686.75 on sales of $3,787,799.51,while the net profit of the oil mill plant was$424,249.48 on sales of $2,824,843.33.For, the year ending July.31, 1938, the net profitfor the cotton department was $411.50'on sales of $4,030,874.31,whereas the net profitof the oil mill plant was $305,837.77 on'sales of $2,797,382.70. CALIFORNIA COTTON OIL CORPORATION547labor organization admitting to its membership production and main-tenance employees, exclusive of clerical employees, foremen, and,those having the power to hire and fire, employed in the cotton in-dustry within the metropolitan area of Los Angeles, including thoseengaged in ginning, compressing, and warehousing of cotton, and inoilmill plants, including employees of the respondent's oil mill plant.International Longshoremen andWarehousemen's Union, throughother locals, organizes employees in the cotton industry in other portareas, and the Congress of Industrial Organizations, through theUnited Cannery, Agricultural, and Allied Packing Industry Workersof America, organizes employees engaged in the growing and process-ing of cotton in all other areas, including the San Joaquin valley.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint,and coercionIn the second week of June 1937, the A. F. of L. beganits effortsto organize employees of the respondent'soilmill plant, over 75per cent of whom are colored men. Cards and invitationswere cir-culated among the employees and on June 18, 1937, a unionmeetingwas held at Slausson Street and Broadway, Los Angeles, at whichHerman C. Thomas, an employee of the respondent, appliedfor mem-bership.-Thereafter, Thomas became aleaderin organizingefforts.From August through November 1937numerous union meetings wereheld in Thomas' house and membership increased until 74 of theaverage of 132 persons employed during this period by the respondenthad joined or applied for membership in the A. F. of L. At thefirst conference in .thesummer;of 1937 between the A. F. of L., rep-resented by E. F. Prior and J. H. Metcalf, and the respondent, rep-resented by W. B. Coberly, Sr.,5 vice president and generalmanager,and W. B. Coberly, Jr.,' assistant general manager, the respondentwas informed of the A. F. of L.'s intentiontoorganize theemployees.Coberly Sr. stated that he did not care whether hisemployees belonged to the union or not and he would not discrim-inate.againstunionmembers, but that he could do more for thecolored-'employees than any union could, and he did not believe theunion could organize them, although it could go ahead and try.Ata second conference in September 1937, Coberly Sr.- reiterated to,Prior his opinion that union organization among colored employeeswould never succeed.Thereafter, at about the end of September 1937, Coberly Sr. calledameeting of the employees, the purpose of which, he testified, was to'Bllereafter'referred'to as Coberly Sr.Hereafter referred to as Coberly Sr. 548DECISIONSOF NATIONALLABOR RELATIONS BOARDexplain the respondent's position with regard to the union.Beforethe meeting took place, Prior advised Coberly Sr. not to address theemployees on the ground that it would constitute a violation of theAct.At the meeting which was nevertheless held in the hull house,Coberly Sr. testified, practically all the employees were present.OnlyCoberly Sr. spoke.He told the employees that the respondent be-lieved it was high time to make its position clear in view of the rumorand misrepresentation going around that the respondent was going tobe forced to sign a closed-shop contract.He denied that the respond-ent was party to such a contract and stated that although employeeswho joined the union would not be discriminated against, it was not arequirement of employment that they join the union.Coberly Sr.testified generally that he never made statements to his employeesderogatory to any union.Witnesses for the Board who were presentat the meeting, however, testified that Coberly Sr. further stated thatthe men were being foolishly misled, that "I will guarantee you menI will do more for you than the outsiders who are trying to get youmisled into a union," and that the colored men would never haveequal rights with the white men in the A. F. of L. or any other union.Three of the respondent's witnesses testified, in varying degrees, tosimilar effect.7And within a week after the meeting was held, Cob-erly Sr. recounted to Prior,inter alia,that he had told the assembledemployees that he could do more for them than any labor organizationand that they should not permit any white men to mislead them.Un-der the circumstances, we find that the afore-mentioned statements,clearly hostile to the A. F. of L., were made by Coberly Sr. at themeeting.Toward the end of October or the beginning of November, CoberlySr. again called a meeting of the respondent's employees, to be heldin the meal storage room or No. 10 warehouse. Coberly Sr. testifiedthat he had heard rumors of a strike, that Prior had told him that theA. F. of L. had voted to strike, and that he therefore called a meetingto discuss the strike and its consequences with the employees.At thismeeting Coberly Sr. reiterated that employees had the privilege ofjoining a union but that it would not be a condition of their employ-ment, and observed that lie hoped a strike would not be called at atime when seed was coming in, that they should present their griev-ances to the respondent and that he intended to increase their wagesin the future.Several witnesses for the Board who heard Coberly Sr.speak testified that he further warned the employees, at either the firstor second meeting, that before he would recognize the A. F. of L. orsign a closed-shop agreement he would tear the mill down and "move'These witnesses were E. Roy Dahlson, secretary-treasurer of the respondent,and EddieJackson and Fred Jones, employees of the respondent. CALIFORNIA COT'TON OIL CORPORATION549the damn thing to Texas." Coberly Sr. denied having made this state-ment but admitted that at the second meeting he told the employeesthat "if we were going to be put to any unjust difficulty and expense,that we might find it necessary, in order to compete, to move the plantor part of it closer to our source of supply."He further testified that85 to 90 per cent of the cottonseed processed at the oil mill plant comesfrom the San Joaquin Valley.The version presented by Fred Jones,an employee and witness for the respondent, was that Coberly Sr. hadstated that he would move the plant out of the State before he wouldpay an unreasonable wage.Under all the circumstances, and in viewof the Trial Examiner's findings as to the credibility of various wit-nesses testifying on this point, we find that the version presented bythe Board's witnesses more accurately reflects the words actuallyspoken by Coberly Sr. It is undisputed that the employees attendedboth meetings on company time and property, and were paid for thetime spent therein.In the early part of November 1937, representatives of the A. F.of L., including Prior, conferred with the respondent's representa-tives, including Coberly Sr., and the parties discussed a proposedcontract which the A. F. of L. had, on October 20, submitted to therespondent.The respondent definitely refused, among other things,to recognize any labor organization as the exclusive representative ofall its employees.At about this time, at several conferences betweenthe A. F. of L. and the respondent Coberly Sr. stated that HermanC. Thomas 8 was a communist, an agitator, and generally "a no-goodnigger," who had been planted by the A. F. of L. in the mill for thepurpose of organizing it.At a later conference in June 1938, CoberlySr. repeated his stand against exclusive recognition and told therepresentative of the A. F. of L. that he had been as well informedas to union activities in the plant as the A. F. of L. representativewas, and that the respondent had been successful in eliminating mostof the agitators and troublemakers from the plant.In December 1937, Coberly Sr. separately addressed the employeesof four departments of the plant, namely, the employees of the pressroom, the meal room, the linter room, and the expeller room.Oneof the press-room employees, Coberly Sr. testified, requested him todiscuss grievances with the men in that department.Accordingly,Coberly Sr. appeared before the press-room, employees at two sepa-rate shifts, discussed with them several of their grievances, told themthat the respondent contemplated certain increases in pay, and askedthem to agree not to make demands for additional increases at leastbefore February 15th.To the meal-room department employeesCoberly Sr. stated that he had called them together to discuss wages,8 Thomas is one of the men alleged to have been discriminatorily discharged by therespondent and is discussed more fully in Section IIIB, infra.283031-41-vol. 20-36 550DECISIONS OF NATIONALLABOR RELATIONS BOARDand asked them similarly to agree, in consideration of a slight in-crease, to make no request for further increases until February 15th.All the employees individually agreed to the proposal, except Mar-cellusHamlin, who said he would have to consult his union before hecould agree.Coberly Sr. testified that he told Hamlin it was hisprivilege to consult the A. F. of L., that Hamlin and another em-ployee also discussed with him the question of overtime wages, andthat the foregoing was, in substance, the complete discussion withthemeal-room employees.Accordingly toHamlin's testimony,Coberly Sr. also told the meal-room employees that he was addressingthem because of rumors he had heard, that the agreement proposed bythe A. F. of L. "makes me sick" 'and that .he would never: agree to,...certain of its provisions.Hamlin thereupon spoke in defense of theA. F. of L.'s program for better wages and working conditions, andCoberly Sr. replied, "I hope you all won't go back to the Union andtry to make any trouble for me." Although Coberly Sr. testifiedafter Hamlin had completed his testimony, Coberly Sr. did not spe-cifically deny Hamlin's version of the meeting.Under all the cir-cumstances, we find that Coberly Sr. spoke disparagingly to the meal-room employees concerning union activities, as recounted by Hamlin.Beginning in June 1937, when the, A. F. of L. organizational ac-tivity began, and on numerous occasions in July, August, September,and October, Coberly Sr. discussed . the matter of hiring and dis-charging union men with Coberly Jr. and with H. F. Crossno, plantsuperintendent generally in charge of employment, lay-offs, and dis-charges.Coberly Sr. and Coberly Jr. testified that they toldCrossno to be extremely careful to avoid violations of theAct and to confer with them, concerning employment and . dis-charges where charges of, violation, might arise; 'despite the fact that-they did not feel they were subject to the jurisdiction of the Act.Crossno, after testifying that Coberly Jr. had told him in June orJuly that he was "to be very careful in hiring or discharging orlaying off of men that would cause us any trouble with the union,"stated that these instructions meant :Well, in this regard, if he was a union man and he was work-ing, why, he didn't want me.to,lay off a union-man because.-I'knew he was a union man and wearing a button, which was theonly way I would know that he was a union man. If he waswearing a button, I was not to lay him off because he was aunion man.In hiring a man, I was not to pick through thebunch and get a man that had a button on.[Italics supplied.]"9 At another point, Crossno testified : "Mr. Coberly Jr. didn't want me to discriminateon the unionin any way=if I knew of a union than,not to let that interfere with meputting him to work.". CALIFORNIA COTTON OIL CORPORATION551Crossno's application of his instructions, so uncertainly expressed byhim, may be found in the occasion of his hiring of Eugene Hill toHill testified, and for the reasons stated below we find, that whenhe applied for work at the end of October 1937, Crossno asked himwhether he belonged to any union and said "I have orders from thehigher authorities to not hire, any union man or anyone that asso-ciateswith the union, or for the union in any way. If you wantto work here you can't wear -a union button. If you do, you won'twork here."Although Hill admitted that he belonged to the A. F.of L., he explained to Crossno that this had been necessary to secureemployment in many places in Los Angeles.He promised not towear the union button.Thereupon he was hired by Crossno.,WhenCrossno was questioned concerning this incident, the Trial Examinernoted that he "was visibly and unmistakenly embarrassed."Crossnodenied that he had told anyone not to wear a union button andasserted that he told Hill that "I was being very careful as we hadhad some union talk around the plant, and outsiders distributingcirculars and other things."When asked what he meant by "beingcareful," Crossno testified : "I wanted to know who I was hiring;whether I was hiring an organizer or a non-union man, or what itwas." 11That the respondent was "being careful" not to hire activeunion members is apparent."Mill, as one of the persons allegedlydiscriminated against,isdiscussed in SectionIII B,infra.Crossno's full testimony at thispoint readsas followsQ. (By Mr. Brooks.)Do you rememberhow the subjectcame up about the union?A. (By Mr. Crossno.) Yes.Q.How did itcome up?A.Me not knowing Hill.hint beinga stranger to me, I made the statement that hewas - I either went to thegate or he canieto me.I don'tknow which, but I was hiringsome men theday before that and I was continually putting-onone or two along duringthe week: or each day,and lie either askedme for thejob or I went to the gate andcalled him;one or the other.Not knowing him, why I remember telling him I wasbeing verycareful as we hadhad some union talkaround theplant, and outsiders distributing circulars and otherthings, that I was being very carefuland was trying tohiremy old men and hadprobably put themall back to work and needed a few new ones.He said,"well, I am a unionman but I don'tgive anyone no trouble,but I haveto be unionto work in thedifferent partsof the City of LosAngeles."Q.Did you say anything else to him at that timeabout being careful about hiringpeople becauseof uniontalk going on-?A. No.Q. I don'tunderstandjust what you mean by, that,Mr. Crossno ; about being carefulbecause of theunion.Will you explain that?A.Well,nothingmore than only whenI said"being careful," I wanted to know whoIwas hiring;whether Iwas hiringan organizeror a non-union man,or what it was.I didn'thave any particularreason andlie justexplained to me that he was a unionman and I said that it didn't make any difference'as long ashis work was satisfactory.-Q. In other words, you were beingcarefulwith all of them that you werehiring?A. Yes.Q. In that regard?A. Yes.I just wanted some kind of an-introduction.That is the only reason I askedhim who he was, where he lived, and he explained to me that he was a union man-.I said I didn'tcare aboutthe unionpart,as long as his work was satisfactory. 552DECISIONS OF NATIONALLABOR RELATIONS BOARDSome time in the fall of 1937, a large number of A. F. of L.buttons were worn at the plant, by which the respondent was madeaware 'whether or not employees belonged to the A. F. of L. InSeptember Crossno remarked to Walter Stark, who was working withHerman C. Thomas, the leader in union organization among theemployees, "How is it that Herman will let you work here withouta button on"?Crossno turned to Thomas and told him he wouldbe better thought of by the respondent "if you didn't talk and carryon so much about the union."However, Coberly Jr. admitted thatbefore November 1937 the A. F. of L. buttons had gradually begunto disappear.The sharp increase in new applications for A. F. ofL. membership mounting from 3 in June to 19 in August and 37 inSeptember, began to fall precipitately after September, to 8 in Octo-ber, 6 in November, and none thereafter.Active efforts at organi-zation on behalf of the A. F. of L. ceased by the early part ofDecember.Meanwhile, the C. I. O. had begun its organizing efforts at theoilmill plant.In October 1937 circulars urging unionization andattendance at a meeting "to discuss ways and means of forming aunion in the company" were distributed in front of the plant by theInternational Longshoremen's and Warehousemen's Union, affiliatedwith the C. I. 0., and by Local 1-26 thereof.H.W. Alexander,field organizer and representative for the C. I. O. at the hearing,began to organize the employees at the plant on behalf of the C. I. O.about December 15, and secured as members an undisclosed numberof the respondent's employees, including the five persons allegedlydiscriminated against by the respondent.We think that the facts found above compel the conclusion thatthe respondent interfered with, restrained, and coerced its employeesin the exercise of their rights freely to organize and bargain col-lectively through representatives of their own choosing.Whenorganizational efforts began at its plant, the respondent was not slowin institutingmeasures to prevent their successful culmination.Later on, Coberly Sr., its general manager, could boast to Prior, theA. F. of L. representative, that he had known as much about unionactivities in the plant as Prior did.This awareness of union activi-tieswas reflected in the fact that a number of meetings of employeeswere successively called at the plant during working hours byCoberly Sr. upon his learning that the A. F. of L. had taken orcontemplated certain action.At the two general meetings called bythe respondent, attempts were made to alienate the employees fromany union, and thereby effectuate Caberly Sr.'s repeated prophecyto Prior that the A. F. of L. would not succeed in organizing col-ored employees.Despite the respondent's professions that its em- CALIFORNIA COTTON OIL CORPORATION553ployees had the privilege of joining a union and would not bediscriminated against if they did, these remarks were coupled withstatements to the effect that they were being foolishly misled bythe union, that the respondent could do more for them than theseoutsiders, that the colored employees, constituting a large bulk ofthe respondent's working force, would not be fairly treated by anyunion, and that the respondent would move its plant to another Staterather than sign a closed-shop agreement with, or recognize, theA. F. of L.Concurrently, the hostility of the respondent to any union wasclearlymanifested by the repeated instructions by higher officialsto the superintendent, Crossno, regarding employment of unionmembers, the application of which resulted in Crossno's questioningof an employment applicant concerning his union membership andwarning the applicant that he should not wear a union button inthe plant.This persistently antagonistic attitude was further mademanifest to employees by Crossno's ridicule and criticism, in thepresence of other employees, of the union activities of Thomas, anemployee who was a leader in organizing activities, by Coberly Sr.'sstatement to the meal-room employees that the proposed A. F. of L.contractmade him sick, by the respondent's repeated statementsto A. F. of L. representatives that it would not recognize any unionas an exclusive bargaining agency and that Thomas was a com-munist, an agitator and "a no-good nigger," and by its boast thatithad been successful in eliminating most of the agitators andtroublemakers.As a result of this campaign of alienation and ob-struction, it was natural that the enlistment of members and activityby A. F. of L. should, and in fact did, gradually diminish and finallycease entirely 12By all the afore-mentioned acts, statements, andconduct, we find that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedthem in Section 7 of the Act.12 InMatter of Wheeling Steel CorporationandThe Amalgamated Association of Iron,Steel and Tin Workers of North America, etc., 1N. L. R. B. 699, 709, we said:The powerof an employer over the economic life of an employee is felt intenselyand directly...The employee is sensitive to each subtle' expression of hostilityupon the part of one whose good will is so vital to him,whose power is so unlimited,whose action is so beyond appeal.And inNational Labor Relations Board v. The Falk Corporation,102 F.(2d) 383 (C. C.A. 7, 1939), enf'gMatter of The Falk CorporationandAmalgamatedAssociationof Iron,Steel and Tin Workers of North America, Lodge 1528,6 N. L. R. B. 654, the Circuit Courtof Appeals for the Seventh Circuit said :The position of the employer,where, as here,there is present genuine and sincererespect and regard,carries such weight and influence that his words may be coercivewhen they would not be so if the relation of master and servant did not exist.See alsoMatter of Crawford Manufacturing.CompanyandTextileWorkers OrganizingCommittee,8 N. L. R. B. 1237, 1241. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The alleged discriminatory dischargesHerman C. Thomas.The complaint alleges that on or aboutNovember 8, 1937, the respondent discriminatorily discharged Her-man Thomas and thereafter refused toreinstatehim. In his Inter-mediateReport, the TrialExaminerfound that the respondentdiscriminatedagainstThomas by refusing to reinstate him in August1937,aftera plant shut-down, to his previous position as a regularfireman.The TrialExaminermade no finding as to subsequent actsof discrimination which may have occurred after Thomas was re-turned to work at positions other than that of a fireman.Therespondent contends that no discrimination occurred in August 1937and, in its answer states that Thomas was refused reemploymentwhen he returned to work on about November 13, 1937, after beinginjured a month previously, because of his past record of inefficiency,inattention to duty, and substantial damage to the respondent'sproperty.Thomas started to work for the respondent as a fireman in Decem-ber 1936.He was laid off about June 12, 1937, when the plant wasclosed for about 6 weeks for the purpose of building a new linterroom.Prior to the lay-off, his night foreman informed Thomas tocome back 2 weeks after the lay-off when his name would be, posted.for his return to work.When, after 2 weeks, Thomas failed to seehis name posted and Crossno told him to return later on, he reportedthe fact to Prior, business agent of the A. F. of L., who filed a.charge of discrimination with the Board's Regional Director againstthe respondent.Metcalf,Prior's assistant, then conferredwithCoberly Jr.; who promised to investigate the matter.Thereafter,on about August 7, 1937, Thomas was recalled, put to work on abaler press, and the A. F. of L., on August 10, requested andsecured the withdrawal of its charge of discrimination.Thomas'rate of pay for work on the baler press was $4 a clay, whereas hehad, as a fireman, earned only $3.60 a day.Nevertheless, Thomasasked to be returned to his fireman's job for which, the respondentconcedes, he was well qualified and on which his services had beenentirely satisfactory.Crossno denied this request, stating to Thomasthat due to the modernization of the plant, certain employees weredisplaced, and the respondent, desiring to find a place for one ofthese, Joseph P. Dunn, an old maintenance man who had workedin the plant for- 15 years and had had experienceas a fireman,granted him the positionof .firemanformerly occupied by Thomas.Crossno testified that Dunn was not given the baler-presspositionbecause it required more strenuous activityand was less suitablefor an older man. The two other men who had, with Thomas, been CALIFORNIA COTTON OIL CORPORATION555regular -firemen prior .to the shut-down, were retained as such .whenthe plant:-reopened: : One of- these; Will Holland, had more seniorityas a fireman with the respondent than Thomas; the other, WillMayes, began to work as a fireman for the respondent on April 12,1937, several months after Thomas had begun.However, Mayeshad previously worked in the expeller room from May 16, 1936, toJune 6, 1936, and had worked as a fireman for the predecessor ofthe respondent sometime prior to May 1935.Crossno testified thathe consideredMayes a better workman than Thomas, and thatMayes was an older man. It is true that Thomas had, on June 18,1937, during the period of the shut-down, joined the A. F. of L. atits first meeting and had begun to assist in its organizational workbefore he was refused reemployment as a fireman.However, underall circumstances, particularly in view of the fact that he was givena more remunerative position on the baler press and of the fact thatthe A. F. of L. consequently requested the withdrawal of its chargeof discrimination on his behalf, we cannot conclude that the re-spondent by refusing to return him to his former position as fire-man, discriminated against Thomas because of his union member-ship or activity.Nor are we satisfied that the evidence warrants a finding thatThomas' discharge on about November 8, 1937, was motivated byhis union membership or activity.After Thomas returned to workabout August 7, 1937, he operated the baler press for about 5 weeks.It is undisputed that, during this time, in-removing the pressed balesof cotton to a platform outside the building; Thomas dumped thebales against, and thereby injured, the corrugated iron side of thebuilding, contrary to instructions.Crossno reported this to CoberlySr. and recommended Thomas' discharge, but Coberly Sr. suggestedthat they go to extreme lengths before discharging Thomas in orderto avoid charges of discrimination which might be raised in viewof Thomas' union activity.Toward the end of this period, the balerpress on which Thomas was working, which had cost about $6500,was injured, and as a result the entire plant was shut down for 8hours because other machines could not operate when the baling andremoval of cotton ceased.The evidence is uncertain and conflictingas to whether or not the accident,. which "tore the whole end outof the press," was due to negligent operation on the part of Thomas.At any rate, Crossno believed-that Thomas was at fault and againsought to discharge Thomas, but Coberly Jr. prevailed upon him, inview of Thomas' activity in the A; F. of L., to find another. job forThomas. Consequently; Thomas was transferred to a position in theseed house.Up to the time of the hearing, no similar accident hadoccurred on the baler press. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDThomas worked for 1 or 2 weeks in the seed house where his wagewas reduced from $4 to $3.20 a day. The work consisted of feedingcottonseed into a conveyor which brought the seed into the plant.Several pieces of concrete had become mixed with the seed during thebuilding of the new seed house; Thomas was instructed to sift out thepieces of concrete with a 12-pronged fork before placing the seed intothe conveyor.While Thomas was engaged in this work, the saws onthe delinting machine became dulled and slowed up production.Uponinvestigation Crossno discovered that this was due to pieces of concrete,which could only have been placed in the conveyor by Thomas.Healso discovered that a large piece of concrete had broken a part on arotary lift which elevates the seed from the conveyor into a bin.Therepair of the lift caused a 2 or 3-hour shut-down.13Once more,Crossno told Coberly Jr. that Thomas was unable to work satis-factorily and asked that he be discharged, but again Coberly Jr. ad-vised that some other position be found for Thomas.After havingcompleted about 75 per cent of the seed-feeding work, Thomas wastransferred to his last position, namely, unloading seed from railroadcars.Thomas held this position from about October 5 to October 10, 1937,and received $3.20 a day.Witnesses for the respondent, includingan employee who worked with him, testified, and we find, that duringthis time Thomas dropped the power shovel, which he operated inunloading seed from the car, into a pit outside, the car and damagedit.Crossno admitted that this type of accident occurred to otheremployees but testified that it is a rare occurrence.Thomas deniedhaving dropped the shovel into the pit and admitted only that a cableon the power shovel broke several times, a trivial occurrence not dueto his fault but to the fact that the cable wore out once in a while.OnOctober 10, a string of railroad cars collided with the car in whichThomas was working, breaking the shovel and seriously injuringThomas.When Thomas sought to return to work about November 8,1937, after having been in an infirmary during the interval, Crossnoconsulted with Coberly Jr., who in turn discussed the matter withCoberly Sr.Thereafter Crossno reported to Thomas that he wasdischarged because his work had not been satisfactory:Coberly Sr.testified that he and Coberly Jr. had on this occasion reviewed the13Thomas did not deny the foregoing,but testified as follows :Q. (Mr. Nutten.)And didn'tyou get some rock-fail to take out the rock in the seedand got.some of the rock in the conveyor?A. (Mr. Thomas.)Probably I did, but I don't recall.Q.Don't you recall that they had trouble getting in there?A. No, I don'trecall it.Q.Might it have happened and you have forgotten about it?A. It might have happened on the outside,but not on that conveyor. CAI,Ir'ORN'IA. COTTON OIL CORPOR.ATLON557complaints made concerning Thomas' work on his various jobs heldsince August 7, 1937, and . concluded :they had reached their limit ofendurance with Thomas.There can be little doubt that Thomas was an active leader in theorganizing efforts of the A. F. of L., that, to the respondent's knowl-edge, union meetings were held at Thomas' house, that, as statedabove, he was told by Crossno that he would be better thought of ifhe did not "carry on so much about the union," that both before andafter his discharge on November 13, Coberly Sr. referred to him asa communist, an agitator and "a no-good nigger," and that in June1938, Coberly Sr. told Prior that the respondent had been successfulin eliminating most of the agitators and troublemakers.However,it-is-also true that an unusual number of mishaps had occurred onthe jobs filled by Thomas after August 1937, that at each mishapprior to his discharge the respondent kept Thomas employed despiteCrossno's insistence that he be discharged therefor, and that both atitconference in September 1937 and at several conferences thereafterCoberly Sr. told Prior that Thomas was a thoroughly unsatisfactoryworker, that the respondent was bending over backwards to keephim employed because he was an active union member and it did notwish to be accused of violating the Act, but that if Thomas did notimprove he would have to be discharged.Upon all the evidence,we cannot conclude that Thomas was not discharged because ofinefficiency or injury to the respondent's machinery..Edgar Edwin Howardbegan to work at the plant, for the respond-ent's predecessor, in 1930 or 1931, and except for seasonal shut-downsand occasional lay-offs was continuously employed until about May31, 1937, when he was laid off preparatory to the shut-down of theplant for the purpose of constructing a new linter room.Althoughhe had previously worked in other capacities, from August 1936 tohis lay-off in May 1937 Howard was a permanent employee on thebaler press in the old linter room.After the shut-down in Juneand July 1937, however, fewer men were required to operate the newmachinery ; Howard consequently lost his permanent baler job butwas "next in line to be placed on some other job."On August 7,1937, the respondent sent for Howard, put him to work in the hullhouse for about 3 days, and then transferred him to the job of assist-ing Herman C. Thomas, who had replaced Howard as the permanentemployee on the baler press in the rebuilt linter room.Howard'sfunctions were to sweep lint scattered around the press, clean thefloor, and help Thomas rebale cotton from bales which had burst.While so employed, on about August 12, 1937, Howard joined theA. F. of L. and was thereafter "very active" in its affairs.OnAugust 21, 1937, he wore his union button for the first time at the 558DECISIONS OF. NATIONAL LABOR RELATIONS BOARDplant; that afternoon Crossno told him there was no further workfor him to do.Howard testified that he believed his position waspermanent, that he was not told it would be .temporary when he washired on August 7.On the other hand, Crossno testified that thisemployment was temporary, a "special job" of cleaning up hut whichhad gathered around the baler press, that it had been completed, andthat no one had replaced Howard in this work. It is undisputedthat several other employees were laid off at about this time becausetheir work had been completed.Under the circumstances, we find,as did the Trial Examiner'14 that Howard was given only temporaryemployment on August 7 and that he was laid off as a routine matteronAugust 21 when the work for which he was engaged wascompleted._However, the Trial Examiner found that by failing to reemployHoward for temporary work thereafter, the respondent discriminatedagainst him because of his union activities, and he recommendedthat Howard be placed on a preferential. list for reinstatement whenthe respondent has need for his services.The record shows thatunion buttons were generally worn at the plant in the fall of 1937,that Howard joined the C. I. O. in January 1938, that after his lay-off on August 21, 1937, he applied for work a number of times untila few weeks before the hearing but was told that no work was avail=able, that temporary jobs are usually filled by selection from amongapplicants present in the yard of the plant, and that Howard didnot remember anyone being employed while Howard sat in the yard.The respondent admits that Howard's services were satisfactory andcontends that he would have been reemployed had there been anopening for him when he was available. In fact, during the courseof the hearing, after Howard signified his willingness to accepttemporary work then available at the plant and had applied therefor,he was employed at such work by the respondent.Under all thecircumstances, we are not satisfied that Howard was refused reem-ployment because of his membership or activity in any union.Eugene Hillhad worked for the respondent's predecessor fromDecember 1934 to April or May 1935. On about October 30, 1937,he was rehired by the respondent,. as. a seed unloader and workedsatisfactorily. for about 5 weeks until he was laid off, together withfive other persons in a crew of seed unloaders, on about November27, 1937.Crossno told them that their particular job was finishedand that they would be laid off for either about 10 days or 3 weeksuntil a new seed conveyor was built.Although Hill testified that hewas not told his job had been temporary, it seems clear from the14No exception was taken to this-finding. 559record that he was engaged for only temporary employment as aseed unloader.A day or two after his lay-off, Hill became seriouslyillof pneumonia and was not able to resume work until February1938.While he was ill he wrote to the respondent, inquiring about aChristmas bonus and stating that lie would return to work as soonas possible.On about February 8, 1938, and several times thereafterduring February, Hill returned to the plant to seek employment fromCrossno but was unsuccessful.Crossno denied that Hill ever reap-plied to him for employment.Meanwhile, of the five men who hadbeen laid off with Hill, four had applied for and received temporaryemployment in December 1937, and one on January 8, 1938, and allwere still employed at the time of the hearing.The Trial Examiner found that Hill was refused reinstatement,after having been temporarily employed, because of his- union activ-ities, and recommended that he be placed on a preferential list forreinstatement when need for his services arose.As stated in SectionIII A above, when Hill was employed in October 1937, he toldCrossno that he was a member of the A. F. of L. and Crossno hiredhim after Hill promised not to wear a union button at the plant.Thereafter,Hill reported this conversation to Prior and attendedmeetings of the A. F. of L.,' but never wore his union button.OnJanuary 7, 1938, he joined the C. I. 0., but so far as he knew therespondent did not learn of his change in union' affiliation.Therecord shows that each of the five men who were laid off with Hill inNovember 1937 were also members of the A. F. of L., and Priortestified that several of them were quite active in the union.Allwere rehired at a time when Hill was unable to work due to hisillness.Although three new -men were hired as temporary employeesafter February 1938, when Hill recovered from his illness, the evi-dence does not indicate what positions they. filled or whether Hillwas qualified or present to fill any of them. In the light of thesefacts, we are unable to conclude that Hill was refused reemploymentbecause of his union membership or activity.Pleas Taylorwas discharged on February 2, 1938, and subsequentlyrefused reemployment by the respondent.The Trial Examiner foundthat Taylor was discharged for reasons other than his union activitiesand recommended That the complaint be dismissed as to Pleas Tay-lor.Neither the A. F. of L. nor the C. I. O. filed exceptions to theIntermediateReport.We have reviewed the evidence and agreewith the finding of the Trial Examiner.Accordingly, we find thatthe respondent did not discriminate in regard to the hire and tenureof employment of Pleas Taylor, and we shall, therefore, dismiss thecomplaint in this respect.Marcellus Hamlinbegan to work for the respondent's predecessorin 1933 or January 1934, and for the respondent on May 1, 1935. 560DECISIONSOF NATIONALLABOR RELATIONS BOARDPrior to his final lay-off on May 12; 1938, Hamlin had been workingsteadily for over 11/2 years, except during the period of the plantshut-down in June 1937.With the exception of the first 2 weeks,Hamlin worked at different positions in the meal room during thistime and was considered a permanent and satisfactory employee inthat department.Hamlin joined the A. F. of L. in June 1937, thereafter wore hisunion button, a fact noted by Crossno, attended union meetings, andwas active in the A. F. of L.'s organization plans.As stated abovein Section III A, Hamlin spoke in defense of the A. F. of L.'s pro-gram at the meal-room department meeting called by Coberly Sr. inDecember 1937, and was the only employee in the department whorefused to accede to Coberly Sr.'s wage proposals without first con-sulting the A. F. of L. In January 1938, Hamlin joined the C. I. 0.,thereafter attended three committee meetings and aided the C. I. O.organizer in contacting some of the employees.On May 12, 1938, about 5 months after the meal-room incident,Crossno toldHamlin and another meal-room employee, CornellThornton, that he would have to lay them off, that their jobs were"automatically cut out," and that "the axe fell and I guess it cut youtwo boys."Crossno gave the two men a letter of recommendation,and suggested they look elsewhere for jobs since there would be nofurther work in the plant that fall, although if they were needed heknew where to find them. Crossno testified that the men were laidoff because the installation of a new set of scales and the repair ofcertain other machinery in the meal room had eliminated the need for2 of the 11 meal-room employees. In selecting those to be laid off,Crossno, although admitting that Hamlin was a satisfactory worker,stated that he considered, in addition to length of service, the typeof work done and the qualifications of the men in order to retain themost suitable workers.15The work previously done by Hamlin, catching sacks of meal froma chute and loading them on trucks, was continued by George Web-ster,who had begun to work for the respondent on October 17, 1937,and had also, in November 1937, joined the A. F. of L. and attendeditsmeetings regularly.He was not a member of the C. I. O. ` Rich-ard Smith, another meal-room employee who was retained althoughhe had less seniority in the plant than Hamlin, was first employed bythe respondent's predecessor in October 1934, joined the A. F. of L. inAugust 1937, and was, according to Prior, an "ordinary member."Thornton, who was laid off with Hamlin,. had begun to work for the'6IIamlin testified that only one meal-room position was eliminated by the change inscales, but we are persuaded by the testimony of Crossno and Coberly Jr. that two posi-tions were in fact eliminated at that time. CALIFORNIA COTTON OIL CORPORATION561respondent in October 1937, joined the A: F. of L. in that month,wore his union button, and was, according to Prior, an "ordinarymember."After his lay-off, Thornton was temporarily reemployedtwo or three times by the respondent, at which times he continuedto wear his union button, and was working at the time of the hearing.Since May 1938, the respondent has filled one permanent position inthemeal-room department, but the record does not indicate theseniority record or union affiliation of this employee.About 3 or 4 weeks after his lay-off in May 1938, Hamlin wassummoned by the respondent and offered a temporary cotton-sam-pling position, to last 2 or 3 days.Hamlin refused the offer because theemployment would prevent him from receiving relief money for whichhe had applied.Thereafter Hamlin did not apply for employmentat the plant, nor was he recalled by the respondent.Crossno testi-fied that if an opening were available for which Hamlin was quali-fied, the respondent had no objection to his reemployment. In thelight of all the circumstances, we are not satisfied that Hamlin'slay-off inMay 1938 was motivated by his union membership oractivity .IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities, of the respondent set forth in Section III A above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYWe have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedthem in Section 7 of the Act.We shall order the respondent tocease and desist from such interference, restraint, and coercion, andto take certain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the, foregoing findings of fact and upon the en-tire record in the cases, the Board makes the following :CONCLUSIONS OF LAW1.Edible Oil Workers Union, Local 21569, and International Long-shoremen and Warehousemen's Union, Local 1-60, are labor organ-izations, within the meaning of Section 2 (5) of the Act. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor prac-tices,within the meaning of Section 8 (1) of the Act.3..The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and .(7) ofthe Act.4.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,California Cotton Oil Corporation, Vernon, California, and itsofficers, agents, successors, and assigns shall :1.Cease and desist from in any manner interfering with, restrain-ing, and coercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their -own choosing, and toengage in concerted activities, for the purposes of collective bargain-ing or other mutual aid and protection, as guaranteed in Section 7of the National Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a) Immediately post notices in conspicuous places at its Vernon,California, plant, and maintain them for a period of at least sixty(60) consecutive days, stating that the respondent will cease anddesist in the manner above set forth, that its employees are free tobecome or remain members. of Edible Oil ,Workers Union, Local21569, or International Longshoremen and Warehousemen's Union,Local 1-60, and that it will not discriminate against any employeebecause of membership or activity in those organizations;(b)Notify the Regional Director for the-Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT Is .FURTHER ORDERED that the complaint be, and it herebyis, dismissed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 (3) of theNational Labor Relations Act.